Citation Nr: 1204594	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  08-39 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to financial assistance in the purchase of an automobile and adaptive equipment or adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1961 to April 1984.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2007 rating decision, mailed to the Veteran in January 2008, of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was scheduled to testify at a hearing at the RO on September 14, 2011, before a Veterans Law Judge of the Board (Travel Board hearing).  However, the Veteran did not appear for the hearing and has not provided any explanation for his absence or requested to reschedule the hearing.  So the Board deems his hearing request withdrawn.  See 38 C.F.R. § 20.704(d) (2011). 

Because, however, the claim requires further development before being decided on appeal, the Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

In a December 2007 VA social work progress note, so during the pendency of this appeal, the Veteran reported that it was increasingly difficult to drive himself to his VA medical appointments.  He also said his VA motorized chair did not fit the lift of his current vehicle and that the small motorized chair he was thus required to use was too small for him.

VA provides financial assistance for the purchase of one automobile and adaptive equipment to a Veteran who has a service-connected disability resulting in one of the following:  loss or permanent loss of use of one or both feet; loss or permanent loss of use of one or both hands; or permanent impairment of vision of both eyes.  38 U.S.C.A. § 3902 (West 2002 & Supp. 2011); 38 C.F.R. § 3.808(a), (b)(1), (2), and (3) (2011). 

VA provides financial assistance for the purchase of adaptive equipment alone to a Veteran who has a service-connected disability resulting in either ankylosis of one or both knees or one or both hips.  38 U.S.C.A. § 3902; 38 C.F.R. § 3.808(b)(4) (2011).  The term "loss of use" of a hand or foot is defined as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, in the case of the hand; or balance, propulsion, in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350(a)(2) (2011).  

Loss of use of a foot includes extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 31/2 inches or more.  Also considered as loss of use of a foot is complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of the nerve.  38 C.F.R. § 3.350(a)(2)(i).  The permanent impairment of vision of both eyes is defined as central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye.  38 C.F.R. § 3.808(b)(3). 

There appear to be VA treatment records that need to be obtained and associated with the claims file for consideration.  38 C.F.R. § 3.159(c)(2).  The most recent VA treatment records in the claims file are dated just to September 2008, and there is no indication the Veteran has discontinued his VA treatment.  Because VA has constructive, if not actual, notice of the possible existence of these additional records, which may be potentially relevant to deciding this appeal, these records must be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

There also appear to be outstanding Social Security Administration (SSA) records, so they, too, must be obtained and considered.  In a February 2008 internal inquiry, VA learned the Veteran was receiving disability benefits from this other Federal agency.  This subsequently was confirmed in February 2009 when he submitted his award letter and determination from SSA.  But his submission did not include the actual treatment records upon which SSA had based its favorable decision.  VA has an obligation to attempt to obtain these SSA records since they, too, are potentially relevant to his VA claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Lind v. Principi, 3 Vet. App. 493, 494 (1992); Marciniak v. Brown, 10 Vet. App. 198, 204 (1997); and Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also 38 C.F.R. § 3.159(c)(2) and (3) (2011).

Another VA medical examination is needed, as well, to reassess the severity of the Veteran's disabilities.  Among other conditions, service connection is in effect for coronary artery disease, status post coronary artery bypass graft surgery, and congestive heart failure, also for bilateral knee disability, pes planus with bunionectomy, and for diabetes mellitus and associated peripheral neuropathy and retinopathy.  The regulations governing financial assistance in the purchase of an automobile and adaptive equipment or adaptive equipment only contemplate the feet, hands, knees, hips, and vision.  The most recent VA examination of record, as concerning the Veteran's bilateral knee and feet disabilities, was in April 2009, so nearly 3 years ago.  It appears that the most recent instance of vision testing, as well as the most recent VA examination for his diabetes mellitus and the complications of it, including the diabetic retinopathy and peripheral neuropathy, was in April 2007, so nearly 5 years ago.  Reexamination therefore is needed to determine whether these disabilities have worsened during the several years since.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 
11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file for consideration the Veteran's treatment records maintained by the VA Medical Center (VAMC) in Tampa, Florida, dated from September 2008 to the present.  If no such records are available or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.  See 38 C.F.R. § 3.159(c)(2), (c)(3) and (e)(1).

2.  Also obtain all medical records that formed the basis of the SSA's favorable disability determination.  If no such records are available or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.  See 38 C.F.R. § 3.159(c)(2), (c)(3) and (e)(1).


3.  Next schedule an appropriate VA compensation examination to reassess the severity of the 
service-connected disabilities affecting the Veteran's knees, feet, hands, and vision, especially in relation to the regulations governing financial assistance in the purchase of an automobile and adaptive equipment or adaptive equipment only.  To this end, the designated examiner should conduct all necessary diagnostic testing and evaluation, including X-rays, range-of-motion testing, etc.  

But medical opinion especially is needed concerning whether the Veteran's symptomatology referable to his feet or hands causes what amounts to loss of use of these extremities such that no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  In this regard, the examiner must determine such on the basis of the actual remaining function, whether the acts of grasping, manipulation, in the case of the hand, or balance, propulsion, in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  

Comment is needed, as well, concerning whether the Veteran has extremely unfavorable complete ankylosis of his knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 31/2 inches or more; or complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of the nerve

Regarding vision, the examiner must specifically opine as to whether the Veteran has central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye.

Lastly, the examiner must indicate whether the Veteran has ankylosis of either knee.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].

The examiner must discuss the rationale of all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to mere speculation, as merely stating this will not suffice.

To facilitate providing this necessary information, the claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history.

4.  Then readjudicate the claim in light of the additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The purpose of the examination requested in this remand is to obtain information or evidence (or both) that may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by not attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


